Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims received 4/11/2022 are entered.
Foreign priority is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-6, 7-8, and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163) in view of Asfia et al (US 6,526,775).
Claim interpretation note: “ambient air” is used throughout the claims. Which generally refers to the condition of air in the immediate surroundings. However the “ambient air” as used throughout the disclosure passes through elements changing the air’s temperature/pressure, and therefor would no longer be considered to be ambient. “Ambient air” in this instance is understood in light of the specification to be air that at one time was ambient (or air surrounding the aircraft) and does not refer to the instantaneous condition of the air.
Regarding claims 1 and 7, Klimpel discloses an aircraft air conditioning system with:
a mixer (46),
a ram air duct (14),
an ambient air line (12) configured to be flown through with ambient air and being connected to the mixer (46), in order to supply ambient air to the mixer,
a first ambient air compressor (18a) and a second ambient air compressor (18b), each arranged in the ambient air line (12) for compressing the ambient air flowing through the ambient air line and
a refrigerating apparatus (56), which comprises a refrigerant circuit configured to be flown through with a refrigerant, a condenser (62) arranged in the ram air duct (14) as well as a refrigerant compressor (60) arranged in the refrigerant circuit, wherein the refrigerant circuit is coupled thermally to the ambient air line (at evaporator 32), in order to transfer heat from the ambient air flowing through the ambient air line to the refrigerant circulating in the refrigerant circuit before the ambient air is supplied to the mixer (46),
wherein the first ambient air compressor (18a) receives non-compressed ambient air flow (ambient air from 40 does not pass through a compressor before reaching 18a), and the second ambient air compressor (18b) is downstream from the first ambient air compressor (18a).
Klimpel lacks a cabin exhaust line which feeds air to a turbine and the second ambient air compressor receiving ambient air flow downstream from a RAM air duct. 
Asfia discloses (refer to figures 3 and 4) an aircraft air conditioning system with a cabin exhaust air line (through valve 112),
a cabin exhaust air turbine (110), which is connected to the cabin exhaust air line and is coupled to an ambient air compressor (14) arranged in an ambient air line and is configured to expand the cabin exhaust air (from cabin 114) flowing through the cabin exhaust air line and to drive the at least one ambient air compressor (4:40-43) arranged in the ambient air line, and
a turbine exhaust air line (52) connected to an outlet of the cabin exhaust air turbine (110), wherein the turbine exhaust air line opens into the ram air duct (4:60-63).
Asfia further discloses a first ambient air compressor (12) receives non-compressed ambient air flow, a second ambient air compressor (14) is downstream from the first ambient air compressor and receives ambient air flow downstream from the ram air duct (heat exchanger 20 dissipates heat to the ram air; 3:21-28).
It would have been obvious to one of ordinary skill to have provided the intervening heat exchanger 20 of Asfia to Klimpel in order to dissipate heat and thereby provide the second compressor downstream from the RAM air duct.
It would have been obvious to one of ordinary skill in the art to have provided Klimpel with the cabin exhaust turbine arrangement of Asfia in order to conserve power and reduce drag by reducing use of RAM air (4:56-67). Further regarding the opening of the cabin exhaust being upstream of the refrigerant condenser. Klimpel provides for the condenser (62) to be within the RAM air duct and Asfia provides that the cabin exhaust air is used for cooling. Therefor it follows to provide the exhaust cabin air upstream of the condenser in order to utilize the cool air for heat dissipation from the refrigerant condenser. It has been held that an “obvious to try” rationale when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be established: (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem; (2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem; (3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and (4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. See MPEP § 2143(I) (E). 
In the instant case, and as per (1), it should be noted that the condenser (C) and turbine exhaust (TE) are both established in the RAM air duct. As per (2), based on the above, one of ordinary skill in the art would recognize that there are only two potential solutions to their flow order: TE->C or C->TE. As per (3), one of ordinary skill in the art would recognize that placing the turbine exhaust upstream of the condenser would have not yielded unpredictable results, since the use of turbine exhaust air to dissipate heat would not change the principles of operation of the prior art, nor would it render the prior art inoperable for its intended purpose. As per (4), one of ordinary skill in the art would recognize that the turbine exhaust air would supplement RAM air to enhance heat dissipation from the condenser.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the turbine exhaust upstream of the condenser, as a matter of trying a finite number of predictable solutions, in order to exhaust said air, without yielding unpredictable results.
Regarding claims 2 and 8, Klimpel and Asfia discloses the ambient air line (12) comprises a first section, in which the first ambient air compressor (18a) is arranged for compressing the ambient air flowing through the first section of the ambient air line, and in that the cabin exhaust air turbine is coupled to the first ambient air compressor and is configured to drive the first ambient air compressor (Asfia discloses the turbine is coupled to either of a first or second compressor; 4:40-43, therefor in combination the turbine of Asfia is coupled to the first compressor of Klimpel).
Regarding claims 5 and 11, Klimpel and Asfia disclose a control device, which is configured to control the operation of the cabin exhaust air turbine in dependence on the flight altitude of an aircraft equipped with the aircraft air conditioning system (5:1-14 of Asfia). Regarding a “controller” Asfia provides for the control per se, but is silent concerning a device therefor. Therefor the whatever element used by Asfia to accomplish the disclosed control is sufficient to meet the claimed controller. Alternatively to the extent that the control disclosed by Asfia is manual it has been held that it is obvious to automate a manual process. Therefor it would have been obvious to one of ordinary skill in the art to provide a controller in order to perform the disclosed control without user action.
Regarding claims 6 and 12, Klimpel and Asfia disclose the control device is configured to operate the cabin exhaust air turbine when an aircraft is flying at a flight altitude (5:4-5 “high altitude” and 4:55-67 “cruise phase” both to Asfia). Klimpel is silent concerning a precise altitude. Examiner takes official notice that airline cruising altitude is typically between 31000 and 38000 feet or about 9448-11582m. Therefor the “cruise phase” of the prior art is understood to fall within the >6000m range.
Claims 3-4 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klimpel et al (US 2014/0144163), in view of Asfia et al (US 6,526,755), and in view of Zywiak (US 5,461,882)
Regarding claims 3 and 9, Klimpel as modified discloses the aircraft air conditioning system of claim 2, but lacks a post heater. Zywiak discloses an aircraft air conditioning system wherein a post-heater (140) is arranged in a first section of the ambient air line downstream of a first ambient air compressor (116) and is thermally coupled to a cabin exhaust air line (200) upstream of a cabin exhaust air turbine (108), which post-heater is configured to transfer heat from the ambient air flowing through the ambient air line downstream of the first ambient air compressor (116) to the cabin exhaust air flowing through the cabin exhaust air line upstream of the cabin exhaust air turbine (108). It would have been obvious to one of ordinary skill in the art to have provided the post-heater of Zywiak to Klimpel in order to cool the compressed ambient air (thereby enhancing cooling) and heat exhaust air (thereby providing increased energy for expansion at the turbine).
Regarding claims 4 and 10, Klimpel as modified discloses the aircraft air conditioning system of claim 3. Zywiak provides for the post-heater 140. Klimpel discloses a heat exchanger (26) post compressor for dissipating heat from the compressed ambient air. Said heat exchanger includes a bypass (30) with bypass valve (28) in order to bypass said heat exchanger when cooling is not required ([0033]). Therefor as Klimpel provides for heat exchangers disposed downstream of the compressor to have a bypass for when cooling is not required, it follows in combination to similarly supply the “post-heater” with a bypass and valve in order to allow for temperature control of the ambient air to by supplied to the cabin.
Response to Arguments
Applicant's arguments filed 4/11/2022 have been fully considered but they are not persuasive.
Regarding the arrangement of compressors 18a and 18b of Klimpel the examiner agrees that there is not an intervening RAM air duct. However Asfia teaches a dual compressor arrangement having an intervening heat exchanger 20 passing through the RAM air duct in order to dissipate heat and thereby motivate providing the same to the arrangement of Klimpel.
At the bottom of page 8 applicant discusses that the Asfia connecting the cabin outflow turbine 110 to a second compressor 14 rather than the first compressor 12 and purports that there is a lack of teaching as to how to incorporate such a connection to the first compressor. The examiner disagrees; the teaching is to connect a turbine to a compressor with a common shaft as is shown in a plurality of references of record. Further as taught by Klimpel the first and second compressors share a common shaft; therefor connecting the cabin exhaust turbine of Asfia to the second compressor of Klimpel would also connect it to the first. Although not currently appearing in the claims the examiner further notes that as suggested by Asfia a PHOSITA may also connect the turbine’s power to only a single compressor and thus the first ambient air compressor would simply be another of a finite number of solutions.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cremers et al (US 2010/0323601) – cabin exhaust to turbine with heat exchange upstream.
Plattner (US 10,723,463) – bypass arrangement
Crabtree et al (US 6,070,418) – two stage ACM.
Axe et al (US 7,040,112) – bypass arrangement
Sauterleute et al (US 6,595,010) – two stage ACM with bypass arrangement.
Cronin et al (US 4,434,624) – VC refrigeration cycle.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R ZERPHEY whose telephone number is (571)272-5965. The examiner can normally be reached M-F 7:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763